          Case 1:19-cv-00091-ABJ Document 1 Filed 05/13/19 Page 1 of 16




                                                                            U..>. DISTRICT COURT
                                                                           DiSlRfCr OF Vf'YOMINQ
R. Todd Ingram (6-3910)
Grant H.Lawson(6-4260)
Metier Law Firm, LLC
4828 S. College Ave.
                                                                         STtPHAN'H4RRlS.
                                                                                CASPER
                                                                                         CLERK
Fort Collins, CO 80525
(970)377-3800
Fax:(970)225-1476
todd@metierlaw.com
Attorneysfor Plaintiff


                           UNITED STATES DISTRICT COURT
                                   DISTRICT OF WYOMING



BRIAN L. HOOSE,Wrongful Death
Representative of Lucas L. Hoose,

                      Plaintiff,

vs.                                                         Case No.                  SlOS

MICHAEL D.PETTERSEN, M.D., a Colorado
Resident, OBSTETRIX MEDICAL GROUP OF
COLORADO,P.C.,a Colorado Corporation d.b.a,
ROCKY MOUNTAIN PEDIATRIC
CARDIOLOGY (Registered Trade Name),
PEDIATRDC MEDICAL GROUP,INC., a
Florida Corporation, MEDNAX SERVICES,INC.
a Florida Corporation,and JOHN DOES 1-5,

       Defendants.



                            COMPLAINT AND JURY DEMAND




       COMES NOW Plaintiff Brian Hoose, Wrongful Death Representative of Lucas L. Hoose,

by and through his attorneys, and for his claims against Defendants states and alleges as follows:

                                                                    Receipt #

                                                                                  not iastHHl
        Case 1:19-cv-00091-ABJ Document 1 Filed 05/13/19 Page 2 of 16




                         Parties.Venue and Jurisdiction

1.   PlaintiffBrian L. Hoose is a citizen ofthe State of Wyoming. On January 4,2019,Plaintiff

     was duly appointed the Wrongful Death Representative ofLucas L. Hoose,deceased, who

     was also a citizen ofthe State of Wyoming,in accordance with W.S.§ 1-38-103. Attached

     hereto at Exhibit 1 is a copy ofthe pertinent Order.

2.   Plaintiff is the proper party to institute this action in accordance with W.S.§ 1-38-102.

3.   Defendant Michael D.Pettersen,M.D.,is a citizen ofthe State ofColorado whose principal

     professional address is 2055 High Street, Suite 255,Denver, CO 80205.

4.   Defendant Obstetrix Medical Group of Colorado, P.C. (hereinafter "Obstetrix"), is a

     Colorado Professional Corporation, I.D. No. 19981037996, with a registered address of

     1301 Concord Terrace, Sunrise, FL 33323. Defendant Obstetrix is incorporated in, and

     has its principal place of business in, the State of Colorado.

5.   Based on information and belief. Defendant Obstetrix conducts business in Colorado and

     elsewhere under the Trade Name,"Rocky Moimtain Pediatric Cardiology" (hereinafter

     "RMPC"),which is registered in Colorado imder I.D. No.20051152881.

6.   To the extent that RMPC is a business entity or partnership of some kind, the instant

     Complaint shall be construed as naming RMPC as a Defendant in this action.

7.   Defendant Pediatrix Medical Group,Inc., is Florida Corporation,S58355, whose principal

     place of business is in the State of Florida, and which caused the trade name RMPC to be

     filed on behalfofitself and Defendant Obstetrix.

8.   Defendant Mednax Services, Inc., is a Florida Corporation, whose principal place of

     business is in the State ofFlorida, and which is authorized to transact business in Colorado

     through its wholly-owned or affiliated company. Defendant Pediatrix Medical Group.
         Case 1:19-cv-00091-ABJ Document 1 Filed 05/13/19 Page 3 of 16




9.    Defendant John Does 1-5 are any and all persons, entities, organizations, associations or

      partnerships of any kind, presently unknown to undersigned counsel, on whose behalf

      Defendant Pettersen was acting at the time ofthe acts or omissions at issue in this lawsuit.

      It is alleged that any such Defendants are citizens ofthe State of Colorado or the State of

      Florida, with their principal places of business in those states. Prior to the filing of this

      lawsuit, xmdersigned counsel exercised due diligence and inquired into this issue with

      defense counsel hired by Defendant Pettersen's insurer, and was advised that a pre-suit

      clarification ofthe entities involved would not be provided.

10.   Jurisdiction is based on diversity of citizenship pursuant to 28 U.S.C. § 1332 because the

      amount in controversy exceeds Seventy Five Thousand Dollars($75,000.00) exclusive of

      interest and costs and the parties are citizens of different states. This Court has both

      personaljurisdiction over the parties and subject matter jurisdiction over this action.

11.   Pursuant to 28 U.S.C. § 1391(b)(2), venue in the District of Wyoming is proper because

      the acts or omissions giving rise to the claim occurred in Wyoming.

12.   Plaintiff has complied with the Wyoming Medical Review Panel Act, W.S.§ 9-2-1513 et.

      seq. Attached hereto as Exhibit 2 is a copy ofthe Director's Order of Dismissal, giving

      Plaintififthe right to file suit in a court ofcompetentjurisdiction.

13.   Service of process has been properly accomplished on the Defendants. Each answering

      Defendant admits proper service of process.

                               Facts Underlying Complaint

14.   Plaintiffhereby restates and incorporates all allegations set forth in Paragraphs 1-13 above.
         Case 1:19-cv-00091-ABJ Document 1 Filed 05/13/19 Page 4 of 16




15.   As of My 2016, Jessica Hoose was pregnant Baby Hoose was to be Brian Hoose's first

      biological child. On July 21,2016,Jessica Hoose was seen by her Obstetrician, Dr. Susan

      Sheridan, in Casper, Wyoming,for a routine visit.

16.   At that appointment, Dr. Sheridan performed a basic fetal ultrasoimd and concluded, in

      part, that cardiac views of Baby Hoose were difficult and that she could not adequately

      view cardiac outflow tracts. There were aspects of the basic ultrasound which were not

      what Dr. Sheridan normally observed. To be safe, therefore, Dr. Sheridan referred Ms.

      Hoose to a practitioner in Colorado for further evaluation.

17.   On July 28,2016,Mrs. Hoose was evaluated by Dr. Sasha Andrews at Dr. Andrews' office

      in Colorado. Dr. Andrews, like Dr. Sheridan, is an Obstetrician. Dr. Andrews noted that

      Ms. Hoose had been referred to her by Dr. Sheridan with a suspected fetal congenital

      anomaly.

18.   Dr. Andrews performed another basic ultrasound and concluded she could not adequately

      visualize a four-chamber view of the fetal heart. Regarding the left ventricular outflow

      tract, she questioned whether it was narrowed and noted that in some views it appeared

      much smaller than the right side.

19.   Dr. Andrews further noted that she could not adequately visualize a three-vessel trachea

      view,and further questioned whether the fetal aorta was smaller than the pulmonary artery.

      Dr. Andrews could not adequately visualize the bicaval view or aortic arch view. In sum,

      like Dr. Sheridan, Dr. Andrews also became concerned that Baby Hoose might have a

      serious congenital heart defect.

20.   Dr. Andrews told Brian and Jessica Hoose that she wanted Jessica to be seen immediately

      by a doctor who specializes in the diagnosis and treatment of heart defects in children, a
         Case 1:19-cv-00091-ABJ Document 1 Filed 05/13/19 Page 5 of 16




      Pediatric Cardiologist. Dr. Andrews indicated Baby Hoose might need to be bom in

      Denver and require surgery right after birth.

21.   Defendants, however, were not immediately available for a consultation, and an

      appointment was scheduled for Defendants' Casper outreach clinic on August 8,2016.

22.   On August 8, 2016, Mr. and Mrs. Hoose went to Defendants' outreach clinic in Casper,

      Wyoming,per their scheduled appointment.

23.   Mr. and Mrs. Hoose were taken to an examination room where a technician performed a

      fetal echocardiogram.

24.   Fetal echocardiography is one of the most important non-invasive diagnostic tools in

      cardiology; it provides information on cardiac structures, function and blood flow. The

      test uses soimd waves that "echo" offthe stmctures ofthe fetus's heart, thereby creating a

      picture, or echocardiogram, ofthe heart's interior.

25.   Defendant Pettersen reviewed the echocardiogram.

26.   Defendant Pettersen concluded that the echocardiogram revealed no abnormalities and no

      reason to suspect any abnormalities in the fetal heart.

27.   Defendant Pettersen concluded that the echocardiogram ruled out potential abnormalities

      of the fetal heart.

28.   Defendant Pettersen concluded that the echocardiogram showed adequate visualization of

      all important structures and functions of the fetal heart in order for him to reach his

      diagnostic conclusions.

29.   Defendant Pettersen entered the examination room and,in light-hearted fashion, asked Mr.

      and Mrs. Hoose,"So why are you here?" Defendant's demeanor was surprising. Mr. and
         Case 1:19-cv-00091-ABJ Document 1 Filed 05/13/19 Page 6 of 16




      Mrs. Hoose explained that they had been told by two prior doctors that there appeared to

      be something wrong with their baby's heart.

30.   Defendant Pettersen told Mr. and Mrs. Hoose that he had reviewed everything and

      everything was okay. He said the baby could be bom in Casper and that Mr. and Mrs.

      Hoose were "good to go."

31.   Defendant Pettersen did not recommend or schedule any further follow-up with him or any

      other Pediatric Cardiologist.

32.   Defendant Pettersen did not advise Mr.and Mrs.Hoose ofany limitations to detecting heart

      abnormalities by echocardiogram in the prenatal setting.

33.   Rather than reflecting a normal study, the echocardiogram suggested moderate right heart

      disproportion with small aortic valve, ascending aorta and left ventricle,and possible aortic

      stenosis. The study could not rule out persistent left superior vena cava, bicuspid aortic

      valve, pulmonary vein anomaly, or coarctation ofthe aorta.

34.   When an echocardiogram reflects reasons to suspect a potentially life-threatening heart

      defect, or has not captured clear images so as to rule in or rule out such defects, additional

      imaging must be done.

35.   Lucas Hoose was bom on October 28,2016.
         Case 1:19-cv-00091-ABJ Document 1 Filed 05/13/19 Page 7 of 16




36.   In late February 2017,Lucas developed a common respiratory infection. He tested positive

      for Respiratory Syncytial Virus(RSV). Lucas' condition rapidly deteriorated. Lucas was

      admitted to the Wyoming Medical Center, where he suffered respiratory failure which

      required emergent intubation. He suffered full cardiac arrest requiring CPR and multiple

      rounds of resuscitative medication. He was emergently transferred to Salt Lake City

      Children's Hospital.

37.   Upon arrival to Salt Lake City, Lucas Hoose was in critical condition. A transthoracic

      echocardiogram revealed underlying complex congenital heart disease including diagnoses

      of interrupted aortic arch, bicuspid aortic valve, and severe LV dilation and dysfunction.

      Despite maximum medical interventions, Lucas' condition continued to deteriorate.
        Case 1:19-cv-00091-ABJ Document 1 Filed 05/13/19 Page 8 of 16




38.   Lucas Hoose died on February 24, 2017, in his mother's arms, at just shy offour months

      of age.

39.   Defendants' decision not to recommend or schedule follow-up imaging after the August 8,

      2016, echocardiogram was below the standard of care.

40.   Defendants' diagnostic interpretation of the echocardiogram was below the standard of

      care.



41.   Defendants' failure to advise Mr. and Mrs. Hoose of the diagnostic limitations for the

      August 8,2016,echocardiogram was below the standard of care.

42.   Had Defendant Pettersen complied with the duties ofcare he owed to the Hoose family and

      their unborn child, Mr,and Mrs. Hoose would have scheduled follow-up imaging and done

      everything possible to protect their baby's health and well-being.

43.   Had follow-up imaging been performed, the congenital heart disease (CHD) in Lucas

      Hoose would have been further suspected and detected, and postnatal surgery would have

      been performed after birth to correct the CHD.

44.   Had surgical intervention occurred, Lucas Hoose would have been strong enough to

      survive common illnesses such as RSV,and would have lived a normal, healthy life.

45.   As a direct and proximate result ofthe negligent conduct by the Defendants, Lucas Hoose

      died,thereby depriving his family ofthe care,comfort,society,support and companionship

      of Lucas Hoose for the rest oftheir natural lives.

                First Cause of Action: Negligence of All Defendants

46.   Plaintiff hereby restates and realleges the allegations in paragraphs 1-45 above.
        Case 1:19-cv-00091-ABJ Document 1 Filed 05/13/19 Page 9 of 16




47.   At all times relevant hereto, Defendant Pettersen was an owner, agent, and/or employee

      acting on behalf of the other named Defendants, including any John Doe Defendants

      presently unknown to Plaintiff.

48.   Defendant Pettersen had authority to act as the agent of all other Defendants, who were

      effectively engaged in the practice of medicine by and through Defendant Pettersen at all

      times relevant hereto.

49.   All other Defendants are vicariously liable for the negligence of Defendant Pettersen.

50.   Defendants had a duty to exercise the skill, diligence, and knowledge utilized by members

      ofthe profession in good standing and in the same line of practice.

51.   Defendants had a duty to apply the means and methods which would reasonably be

      exercised and applied under similar circumstances.

52.   Defendants breached the accepted standard of care as described above.

53.   Defendants' failure to meet the accepted standard of care was a cause of Lucas House's

      death.


54.   Plaintiff, as Wrongful Death Representative, has suffered recoverable damages as a result

      of Defendants' negligence in accordance with Wyoming law.

      Second Cause of Action-Lack of Informed Consent of All Defendants

55.   Plaintiff hereby restates and realleges the allegations set forth in paragraphs 1-54 above.

56.   At all times relevant hereto. Defendant Pettersen was acting as an owner, agent, and/or

      employee on behalf of the other named Defendants, including the John Doe Defendants

      presently unknown to Plaintiff.
        Case 1:19-cv-00091-ABJ Document 1 Filed 05/13/19 Page 10 of 16




57.   Defendant Pettersen had authority to act as the agent of all other Defendants, who were

      effectively engaged in the practice of medicine by and through Defendant Pettersen at all

      times relevant hereto.

58.   All other Defendants are vicariously liable for the negligence of Defendant Pettersen.

59.   Defendants had a duty to make a reasonable and adequate disclosure of all relevant

      information concerning the echocardiogram and its limitations, in order to allow an

      informed and intelligent decision about follow-up imaging.

60.   Defendants knew ofthe significant risks that the echocardiogram could not be relied upon

      to conclusively diagnose or rule out significant potential defects in Baby Hoose's heart.

61.   Defendants failed to disclose those risks to Mr. and Mrs. Hoose.

62.   A reasonably competent physician would have informed Mr,and Mrs.Hoose ofthose risks.

63.   Every reasonable parent, including Mr. and Mrs. Hoose, would have chosen to schedule

      follow-up imaging oftheir son's heart had the material risks been disclosed.

64.   Had Defendants disclosed those risks, Lucas Hoose would have imdergone follow-up

      imaging and had surgery shortly after his birth to correct his heart defects, and would have

      lived a normal, healthy life.

65.   Defendants' failure to make a reasonable and adequate disclosure ofthe known risks was

      a cause of Lucas Hoose's death.

66.   Plaintiff, as Wrongful Death Representative, has suffered recoverable damages as a result

      of Defendants' negligence in accordance with Wyoming law.

                                           Damages


67.   Plaintiffincorporates and adopts by reference all the facts and allegations above as though

      fully set forth herein.



                                                                                                  10
         Case 1:19-cv-00091-ABJ Document 1 Filed 05/13/19 Page 11 of 16




68.    In accordance with Wyoming law, Plaintiff requests that a jury fix such damages as it

       deems fair and just at trial, and in favor of every person for whose benefit this action is

       brought,including damages for the loss ofprobable future companionship,society,support

       and comfort they would have enjoyed with Lucas Hoose during their natural lives.

69.    In the event ofa default by any Defendant(s),Plaintiffrequests thatthe Court enter a default

       judgment in favor ofthe Plaintiff and against the defaulting party or parties in the sum of

       Ten Million Dollars ($10,000,000.00), to be allocated to the entitled claimants as

       determined by the Court.

                                    Prayer for Relief


       WHEREFORE,Plaintiff prays that Judgment be entered in favor of Plaintiff and against

Defendants; that Plaintiff be awarded all damages that are fair and just, in an amount supported by

the allegations in this Complaint and the evidence adduced at trial; and that Plaintiff be awarded

costs and interest, and such other and further reliefas the Court deems just and equitable.

                 PLAINTIFF HEREBY DEMANDS A TRIAL TO A JURY.



RESPECTFULLY SUBMITTED this                day of May 2019.




R. Todd Ingram (6-3910)
Grant H. Lawson(6-4260)
Metier Law Firm, LLC
4828 S. College Ave.
Fort Collins, CO 80525
(970)377-3800
Fax:(970)225-1476
todd@metierlaw.com
Attorneysfor Plaintiff




                                                                                                11
       Case 1:19-cv-00091-ABJ Document 1 Filed 05/13/19 Page 12 of 16




                                                                                    JAN 0'12019
               IN THE SEVENTH JUDICIAL DISTRICT COURT
                IN AND FOR NATRONA COUNTY,WYOMING

In the Matter ofLucasL.Hoose, Minor                        CIVIL ACTION No.

       Deceased.                                   ^
                                                  )


   ORDER APPOINTING BRIAN L. HOOSE AS WRONGFUL DEATH PERSONAL
                   REPRESENTATIVE PURSUANT TO W.S. Sl-38-103



       The petition of Brian L. Hoose seeking Appointment as the Wrongful Death Personal

Representative of Lucas L. Hoose, decedent, for the purpose of investigating, pursuing, and

prosecuting a wrongful death action pursuant to applicable law, having come before the Court,

and for good cause appearing:

       IT IS HEREBY ORDERED that decedent, Lucas L. Hoose, died on February 24,2017,

in Salt Lake County, State of Utah; that Lucas L. Hoose was a permanent resident of Natrona

County, Wyoming at the time of his death; that this representative appointment in Wyoming is

for the purpose of pursuing and prosecuting a wrongful death claim pursuant to Wyo. Stat, §1-

38-101-105.


       IT IS HEREBY ORDERED that the best interests of the potential beneficiaries as a

whole will be served by the appointment ofBrian L. Hoose as the wrongful death representative.

       IT IS FURTHER ORDERED that Brian L. Hoose is hereby appointed as the Wrongful

Death Personal Representative of decedent, Lucas L. Hoose, and this COURT hereby confirms

and ratifies the appointment of Brian L. Hoose as the Wrongful Death Personal Representative




                                                                                                EXHIBIT


                                                                                            1
       Case 1:19-cv-00091-ABJ Document 1 Filed 05/13/19 Page 13 of 16




to pursue and prosecute a wrongful death claim on behalfofthe proper beneficiaries and parties

pursuant to Wyo. Stat. §1-38-101 etseq.



       Dated this      of                    ,2018/




                                                      Banfa!L. Fcrgey

                                                   District Court Judge




                                                          correct copy of tne original doojment wtridi is on file or of record
                                                          WiSStiand and theSE^fgd cgjjtthis _4-riay of
                                                          genTlfeclerttof ftie District Co^ 7lh jfudi^apistnctin and
                                                          far Natrana County, Wyoming
                                                                                            Deputy
Case 1:19-cv-00091-ABJ Document 1 Filed 05/13/19 Page 14 of 16




                                                  mM
     Case 1:19-cv-00091-ABJ Document 1 Filed 05/13/19 Page 15 of 16




                       BEFORE THE MEDICAL REVIEW PANEL
                             OF THE STATE OF WYOMING

IN THE MATTER OF THE CLAIM OF
BRIAN L. HOOSE,Individually and as
Wrongful Death Representative of
Lucas L. Hoose and Jessica Hoose,

               Claimant,

V.                                                           MRP 19-06


Michael D. Pettersen, M.D.,Rocky Mountain
Pediatric Cardiology, Obsterix Medical Group
Of Colorado,P.C., Pediatrix Medical Group,Inc.,
John Doe Entities 1-10, John does 1-10 et al,

               Respondent.

                                 ORDER OF DISMISSAL

      THIS MATTER comes before the Director of the Medical Review Panel pursuant to
W.S.§ 9-2-1519(e) and the Medical Review Panel Rules, adopted November 21,2005.

       A claim by Brian L. Hoose, Individually and as Wrongful Death Representative of
Lucas L. Hoose and Jessica Hoose, by and through their attomey, R. Todd Ingram, was filed
with the Medical Review Panel on February 15,2019.

       Notice of the claim was served upon Rocky Mountain Pediatric Cardiology,
Pediatrix Cardiology, Obstetrix Medical Group and Pediatrix Medical Group, Inc. on
February 21, 2019, and on Michael D. Petterson, M.D. on March 7,2019.

On April 16, 2019, Michael D. Pettersen, M.D., Rocky Mountain Pediatric Cardiology,
Obsterix Medical Group Of Colorado, P.C. and Pediatrix Medical Group, Inc., by and
through their counsel Lena Moeller, submitted their "WAIVER OF FURTHER MEDICAL
REVIEW PANEL PROCEEDINGS BY RESPONDENTS."

        The Director fmds that the filing of a waiver in lieu of an answer to the claim
authorizes the Director to issue an order authorizing the claimant to immediately pursue the
claim in a court ofcompetentjurisdiction, pursuant to W.S. § 9-2-1519(e).

        NOW, THEREFORE, IT IS ORDERED, that the Claimant has complied with the
requirements of the Wyoming Medical Review Panel Act, W.S. § 9-2- 1513 et. seq.; that no
further action or proceeding shall take place with this claim, and that in particular the
Claimant is not required to file the statement of an expert witness; and that the Claimant is
authorized to immediately, pursue the claim in a court of competent jurisdiction. Pursuant to
W.S.§ 9-2-1518(a), this dismissal constitutes the fmal decision of the Medical Review Panel,

                                                                                           EXHIBIT
  Case 1:19-cv-00091-ABJ Document 1 Filed 05/13/19 Page 16 of 16




and the tolling of the applicable limitation period shall begin to run again thirty (30) days
after the filing ofthis decision.

        DONE this 17* day of April, 2019.



                                              Eric A. Easton, Director #5-2176
                                              Medical Review Panel



                                CERTIFICATE OF SERVICE



    I, Eric A. Easton, do hereby certify that a true and correct copy ofthe foregoing
ORDER OF DISMISSAL was served upon the parties by depositmg a true and correct
copy in the U.S. mail, postage prepaid this 17* day of April, 2017,to the following:

R. Todd Ingram
Metier Law Firm, LLC
4828 S. College Avenue
Fort CoUins, WY 80525

Lena K. Moeller
Williams,Porter, Day & Neville, P.C.
P.O. Box 10700
Casper, WY 82602




                                              Eric A. Easton, Director #5-2176
                                              Medical Review Panel
